United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30487
                         Summary Calendar


LIONEL CUREAUX, SR.,

                                    Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:03-CV-1048-R
                       --------------------

Before KING, Chief Judge, JOLLY, and CLEMENT, Circuit Judges

PER CURIAM:*

     Lionel Cureaux, Sr., a federal prisoner (# 23888-034),

appeals from the district court’s denial of his “Motion to Take

Judicial Notice,” which the court construed as a FED. R. CIV.

P. 60(b) motion for relief from judgment.   Previously, the

district court had treated Cureaux’s “Petition for Declaratory

and Injunctive Relief” as a second or successive 28 U.S.C. § 2255

motion to vacate his conviction and sentence, and it had

transferred the case to this court to permit Cureaux to seek



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             O R D E R
                           No. 04-30487
                               - 2 -

authorization to file it in the district court.     See In re Epps,

127 F.3d 364, 365 (5th Cir. 1997).

     Cureaux argues that the district court had no legal

authority to “transmogrify” his “Petition for Declaratory and

Injunctive Relief” into a 28 U.S.C. § 2255 motion.    Cureaux does

not explicitly challenge the district court’s treatment of his

postjudgment “Motion to Take Judicial Notice” as a Rule 60(b)

motion or its denial of that motion.    A Rule 60(b) motion is not

a substitute for appeal of the underlying judgment, see Travelers

Ins. Co. v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir.

1994), and must be based on one of six grounds cited in the rule,

such as mistake, newly discovered evidence, or fraud.     See Rule

60(b).   Cureaux’s failure to identify an error in the district’s

court analysis of his postjudgment motion is the same as if he

had not appealed the judgment.   See Brinkmann v. Dallas County

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    In any event,

nothing in Cureaux’s appellate brief or our review of the record

reflects that the district court erred in construing Cureaux’s

postjudgment motion as a Rule 60(b) motion or that it abused its

discretion in denying such motion.     See Travelers Ins. Co.,
38 F.3d at 1408.   The judgment of the district court is AFFIRMED.

     Cureaux is hereby WARNED that any further repetitious or

frivolous attempts to circumvent statutory restrictions on filing

second or successive 28 U.S.C. § 2255 motions to vacate may

result in the imposition of sanctions against him.    These
                            O R D E R
                          No. 04-30487
                              - 3 -

sanctions may include dismissal, monetary sanctions, and

restrictions on his ability to file pleadings in this court and

any court subject to this court’s jurisdiction.

     AFFIRMED; SANCTION WARNING ISSUED.